Case 2:18-cv-10771-PJW Document 5 Filed 12/31/18 Page 1 of 5 Page ID #:15




                                        2:18-cv-10071
Case 2:18-cv-10771-PJW Document 5 Filed 12/31/18 Page 2 of 5 Page ID #:16
Case 2:18-cv-10771-PJW Document 5 Filed 12/31/18 Page 3 of 5 Page ID #:17
Case 2:18-cv-10771-PJW Document 5 Filed 12/31/18 Page 4 of 5 Page ID #:18
    Case 2:18-cv-10771-PJW Document 5 Filed 12/31/18 Page 5 of 5 Page ID #:19


        Title of Court            Date of Admission   In Good Standing?
 Northern District of Illinois    December 3, 2010           Yes
   Central District of Illinois   December 4, 2015           Yes
 Southern District of Illinois     October 3, 2016           Yes
 Northern District of Indiana        July 29, 2015           Yes
 Southern District of Indiana        July 31, 2015           Yes
Eastern District of Wisconsin      October 21, 2016          Yes
Western District of Wisconsin      October 4, 2016           Yes
  Northern District of Texas      November 13, 2017          Yes
  Southern District of Texas        August 3, 2017           Yes
   Eastern District of Texas         June 6, 2017            Yes
  Western District of Texas       December 15, 2017          Yes
     District of Colorado          August 30, 2017           Yes
  Northern District of Ohio        August 24, 2018           Yes
Western District of Michigan        March 13, 2018           Yes
 Eastern District of Michigan     December 19, 2017          Yes
     State Bar of Illinois           May 6, 2010             Yes
